Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 contains a preamble which is inconsistent with claim 1 and it is unclear whether the method claim is further limiting.




Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of 
allowable subject matter: 
Applicant(s) claimed 1-9 are in condition for allowance. The claims are directed to a resin mixture comprising reprocessed polycarbonate particles excellent in melt flow rate and mechanical strength, a production method thereof. The crux of the invention lies in the discovery that when a resin mixture comprises two kinds of polycarbonate particles having different weight average molecular weights, wherein a melt flow rate (MFR-1) of a blended material of the polycarbonate particles and a melt flow rate (MFR-2) of a kneaded material of the polycarbonate particles satisfy a specific relation (1), Relation (1): MRF-2 < MRF-1,provided that MRF-1 and MRF-2 are measured using a melt flow rate (MRF) measuring apparatus under conditions of a temperature 300 °C and a load of 1.2 kg a recycled waste resin having improved properties as noted above may be produced while avoiding the problems commonly associated therewith. Such has neither been anticipated by nor made obvious from the prior art. The art of record demonstrates other recycled resin mixtures of polycarbonate produced in the art which do not however, contain the advantages as mentioned and neither avoid the problems such as improved mechanical strength of the reprocessed resin, a method for obtaining a resin mixture of reprocessed polycarbonate excellent in melt flow rate and mechanical strength i in material recycling using a high molecular weight polycarbonate.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the Issue Fee and, to avoid processing delays, should 

labeled "Comments on Statement of Reasons for Allowance."

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Terressa Boykin/Primary Examiner, Art Unit 1765